Citation Nr: 0801778	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-41 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Waco, Texas


Entitlement to the assignment of an initial rating in excess 
of 30 percent for post-traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1999 to September 2002.  He also had 2 years of service in 
the Army Reserves, and was recalled to active duty in Iraq 
from March 2003 to April 2004.
  
This matter is before the Board of Veterans' Appeals (Board) 
from an August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for PTSD, effective April 19, 
2004, and assigned a disability rating of 30 percent.  The RO 
issued a notice of the decision in August 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
September 2005.  The RO provided a Statement of the Case 
(SOC) and the veteran timely filed a substantive appeal in 
December 2005.  

The veteran did not request a hearing on this matter.

     
                                             FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptomatology that more nearly approximates occupational and 
social impairment with reduced reliability and productivity.  


                                           CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.130, Diagnostic Code 9411 (2007).


            REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that an initial rating of 50 
percent for his PTSD is warranted.  As the veteran 
specifically requested an increase to 50 percent for his PTSD 
on appeal, this decision represents a full grant of the 
benefit sought and further discussion of the VCAA duties is 
unnecessary at this time.  

II.  Law & Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  In 
cases where the original rating assigned is appealed as in 
this case, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The General Rating Formula for Mental Disorders provides 
criteria for evaluating PTSD, and other mental disorders, in 
pertinent part, as follows:

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events);

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).

It is also pertinent to point out that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  A 
GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The veteran was first diagnosed with PTSD in June 2004 by 
S.H.Y., MD (initials used to protect privacy).  There is no 
indication that the physician reviewed the veteran's claims 
file.  The veteran reported that he was married and worked as 
an attorney at a law firm.  He related that he was almost 
killed several times while in Iraq.  The veteran complained 
of nightmares, decreased energy, difficulty concentrating, 
exaggerated startle response, short temper, and feeling 
"numb" and detached from his surroundings.  He also did not 
like to be touched. 

The examiner observed that the veteran was well groomed, 
relaxed, and cooperative.  His speech was fluent.  The 
veteran's mood was euthymic.  His thought processes were well 
organized.  The examiner questioned whether he had paranoid 
ideation, but there was no suicidal or homicidal ideation.  
The veteran's recent memory and judgment were both intact, 
and he had good insight.  The Axis I diagnosis was PTSD.  No 
GAF score was given.

Treatment records from July 2004 to February 2005 indicate 
that S.H.Y. prescribed the veteran several different sleep 
medications.  A December 2004 progress note indicates that 
the veteran was "doing good."

In a March 2005 correspondence, the veteran stated that the 
PTSD was having a "severe impact" both at work and at home.  
He complained of difficulty sleeping, concentration and 
memory problems, flashbacks, nightmares, panic attacks, and 
"visions/temptations of violent acts."  He indicated that 
he drank too much and felt "dead" inside.  The veteran 
stated that medication and treatment were not adequately 
controlling these symptoms.  

The veteran also submitted an 11 page detailed, typewritten 
stressor statement that documented numerous events that 
occurred while he was in Iraq and described his current 
symptoms.  He complained of nightmares four times per week 
and difficulty sleeping.  He indicated that he had tried 
several different sleep aids without success.  The veteran 
also reported concentration problems and long- and short-term 
memory loss.  He could not remember words he used to know and 
could only read a few pages at a time.  He claimed that these 
problems were seriously affecting his work, and that he was 
unable to meet his firm's monthly billing requirement.  The 
veteran also complained of a lack of emotion.  What he 
previously found enjoyable was now boring.  He avoided his 
family and friends.  He indicated that he and his wife were 
"roommates."  He also reported that he became angry "much 
too easily" and that simple frustrations caused him to 
become infuriated.  The veteran described symptoms of 
paranoia, such as always being "on guard" and carrying a 
handgun at all times.  He also had weapons hidden around the 
house.  Finally, he reported having panic attacks "about 
every other day."

Upon VA examination in May 2005, the veteran complained of 
depression, nightmares, difficulty sleeping, memory problems, 
anxiety episodes, and difficulty concentrating.  He described 
his social life as normal.  The physician described the 
veteran as pleasant looking, cleanly dressed, cooperative, 
and cheerful.  He was well oriented and had good contact with 
outside reality.  He had good sentence construction and 
vocabulary.  His cognitive functions and memory functioning 
were normal.  The physician noted that "[the veteran's] 
several-page self-description is so well organized that he 
wrote himself, that this practically excludes any cognitive 
difficulties."   The physician also made the following 
statement:

I got the impression that the veteran is actually 
reporting well, and this is a fresh and new 
condition, which still might be strong.  Therefore, 
the recommended procedure is that this veteran 
should be reexamined in six months or a year to 
establish how strongly his impression about the 
current conflict in Iraq is still influencing his 
life.   

The Axis I diagnosis was PTSD, which the physician described 
as moderate "in spite of the very strong statements in the 
veteran's self-description."  The GAF score was "around 55-
60."  The physician found that the veteran was in the 
process of improving and that he was "gradually better" 
than the veteran's original self-description.  It appears 
that the examiner reviewed the claims file.  

In his September 2005 NOD, the veteran claimed that a 50 
percent evaluation is warranted.  He reported panic attacks 
more than once a week.  He also stated that his memory 
problems had become more serious, and described an incident 
where he forgot there was a knife in his luggage and was 
arrested at an airport.

In his December 2005 Form 9, the veteran reported panic 
attacks twice per week, depression, nightmares, memory and 
concentration problems, and anxiety issues.  He referred 
again to the airport incident, which he felt "must surely 
show impaired judgment and memory problems above the 30% 
level."  He also complained about the May 2005 VA 
examination.  First, he claimed he never told the examiner 
that his social life was normal.  Second, he described the 
memory test as "cursory" and "insufficient."

b. Discussion

The veteran contends, in essence, that his service-connected 
PTSD is more disabling than currently evaluated.  He 
specifically asserts that the criteria for a 50 percent 
rating are met.  The Board agrees.  The record reflects that 
the veteran has moderate PTSD symptoms, to include 
nightmares, flashbacks, irritability, anxiety, sleep 
disturbances, depression, panic attacks, and memory 
impairment.  The May 2005 GAF score of 55 is consistent with 
moderate symptomatology or occupational and social impairment 
with reduced reliability and productivity.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411; Carpenter, supra.  The veteran 
has testified numerous times, including under oath that he 
suffers from memory problems (short- and long-term) and 
concentration problems, which he claims are affecting his 
productivity at work.  Specifically, he contends that he has 
received negative performance reviews for failing to meet his 
firm's billing requirement.  The veteran further testified 
that he suffers from nightmares several times a week and 
panic attacks "about every other day."  He also reports 
hypervigilence and keeps weapons in his briefcase, vehicle, 
and home.  He does not go out in public, other than to go to 
work.  While the veteran has been in a long-term relationship 
with his wife, it is apparent that he has some difficulty in 
establishing and maintaining effective social relationships.  
He has disclosed that he feels isolated from his wife, and 
the May 2005 VA examination reveals that the veteran reported 
being socially withdrawn.  

In view of the foregoing, the Board finds that the veteran's 
service-connected PTSD more nearly approximates 
symptomatology that more nearly approximates occupational and 
social impairment with reduced reliability and productivity.  
Accordingly, the criteria for an initial rating of 50 percent 
for PTSD have been met.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2007).  As noted above, since the veteran has 
specifically claimed that his PTSD warrants a 50 percent 
rating, the Board's decision constitutes a full grant of the 
benefit sought.  


                                                              
ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




